Citation Nr: 1516388	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  10-29 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for tinnitus, and if so, entitlement to that benefit.

2.  Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The RO denied an increased rating for his service-connected bilateral hearing loss, and declined to find that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for tinnitus.  

Jurisdiction of the Veteran's claims file is currently at the Houston, Texas, RO.  

In May 2013, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issue of entitlement to an increased rating for PTSD has been raised by the record in an August 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an increased rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  In an unappealed February 2000 rating decision, the RO denied the Veteran's claim of entitlement to service connection for tinnitus.

2.  Evidence received since the February 2000 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus; such evidence is not cumulative or redundant of evidence already of record.

3.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current tinnitus is related to his military service.


CONCLUSIONS OF LAW

1.  Evidence received since the February 2000 rating decision in relation to the Veteran's claim for entitlement to service connection for tinnitus is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  Resolving doubt in favor of the Veteran, tinnitus was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

New and Material

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for tinnitus.  

Service connection for tinnitus was originally denied in a February 2000 rating decision.  The basis of the denial was that there was no current diagnosis of tinnitus.  The Veteran did not appeal this decision and it became final. 

Since the February 2000 rating decision, the Veteran has submitted numerous pieces of evidence and argument.  In addition, he underwent two VA audiological examinations and these reports are associated with the claims file.  This evidence includes a current diagnosis of tinnitus and an April 2011 VA opinion linking the Veteran's tinnitus to his military noise exposure.   

Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for tinnitus.  See 38 C.F.R. § 3.156(a).

Service Connection

The Veteran contends that he has tinnitus-described as a hissing noise-related to his military service.  The Veteran reports that he was exposed to noise from 50-caliber machines guns used in Vietnam, and he did not use hearing protection.  

The Veteran's service treatment records show complaints of both bilateral hearing loss and tinnitus.  He is currently in receipt of service connection for his bilateral hearing loss.  As such, noise exposure during service has been conceded.  

In April 2011, the Veteran was afforded a VA audiological examination, during which he was diagnosed as having tinnitus that was at least as likely as not related to his in-service noise exposure.  

In September 2012, the Veteran was afforded another VA audiological examination, during which the examiner indicated that the Veteran denied tinnitus at the time of the examination.  The examiner did not provide any etiological opinion.  

The Veteran has competently and credibly indicated that he has experienced ringing/hissing of the ears intermittently since service.  He denied any significant occupational or recreational noise exposure since service.

Upon careful review of the evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed tinnitus is related to his military service. 

First, tinnitus is a subjective disorder and identifiable primarily through a patient's report of symptoms, and as such, the Veteran is competent to diagnose tinnitus and to provide a statement as to when it began.  

Although the September 2012 VA examination showed no current complaints of tinnitus, the Veteran has competently and credibly provided consistent statements regarding the onset of his tinnitus, and the April 2011 VA examiner provided both a diagnosis of tinnitus and a positive nexus opinion.  As such, the Board will resolve all reasonable doubt in his favor and grant entitlement to service connection for tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.

Service connection for tinnitus is granted.

REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's increased rating claim for bilateral hearing loss.

During the Veteran's hearing, he testified that his hearing loss symptoms have increased in severity since his most recent VA audiological examination in September 2012.  

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote and a new examination is warranted.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination by an examiner with sufficient expertise to determine the current degree of severity of his bilateral hearing loss disability.  The claims files and any pertinent evidence in Virtual VA/VBMS that is not contained in the claims files must be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should provide information concerning the functional impact of the Veteran's service-connected bilateral hearing loss. 

The examiner should provide a complete rationale for any opinions provided.

2.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


